  Case 20-10324       Doc 59   Filed 04/15/20 Entered 04/15/20 09:29:57             Desc Main
                                 Document     Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                             DISTRICT OF MASSACHUSETTS

*******************************
In Re:                        *
                              *              Chapter 7
Barry Wisner Chapin           *              Case No. 20-10324
       Debtor                 *
*******************************

                NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

        NOW COMES Marcus Errico Emmer Brooks by and through Ellen A. Shapiro, and files
this Notice of Appearance and Request for Service on behalf of the Board of Trustees of 32-34
Fairfield Condominium Trust, a creditor and party-in-interest, and pursuant to Bankruptcy Rules
2002, 9007 and 9010, Local Rule 12, and Sections 102(1), 342 and 1109(b) of the Bankruptcy
Code, requests that all notices given or required to be given and all papers served or required to
be served in this case be given to and served on the undersigned at the office and/or telephone
number set forth below:

                      Marcus Errico Emmer Brooks
                      45 Braintree Hill Office Park, Suite 107
                      Braintree, MA 02184
                      Attn: Ellen A. Shapiro, Esquire
                      Tel: (781) 843-5000
                      Fax:(781) 843-1529
                      eshapiro@meeb.com

        PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
the Rules specified above, but also includes, without limitation, notices of any application,
complaint, demand, hearing, motion, petition, pleading or request, whether formal or informal,
whether written or oral and whether transmitted or conveyed by mail, delivery, telephone,
telegraph, telex or otherwise, which affect or seek to affect in any way, any of the rights or
interests of the Board of Trustees of 32-34 Fairfield Street Condominium Trust.

                                             Board of Trustees of
                                             32-34 Fairfield Street Condominium Trust
                                             MARCUS ERRICO EMMER BROOKS
                                             By its counsel,

                                             /s/ Ellen A. Shapiro
                                             Ellen A. Shapiro, Esq. (BBO#454000)
                                             eshapiro@meeb.com
                                             45 Braintree Hill Office Park, Suite 107
                                             Braintree, MA 02184
Dated: April 15, 2020                        (781) 843-5000
